Rosenberry, J.
The decisive question in this case is, Was the action of the village or its officers in making the conveyance to the Suring Manufacturing Company ultra vires? The finding that the officers of the Suring State Bank and the bank, and the officers and the Suring Manufacturing Company had full notice, is amply sustained by the evidence. Neither the Suring Manufacturing Company nor the Suring State Bank is an innocent purchaser for value, and if the conveyance in question to the Suring Manufacturing Company was void as between it and the village it is void as to all parties. It is perfectly plain from the findings that what the village president and the village clerk were trying to do was to aid the Suring Manufacturing Company in establishing a manufacturing plant in promotion of what they be*405lieved to be the general welfare. Some claim is made that if the village had power to acquire the property in question it also had power to convey. If it be assumed that the village had power to convey in a proper case, that would not justify a conveyance in this case which was by way of gift of the property to private parties for private benefit. A municipality cannot by statute be authorized to raise funds for such purposes, and bonds issued by a municipality in aid of a manufacturing enterprise are void because the promotion of private manufacturing enterprises is not a public purpose. Citizens’ Sav. & L. Asso. v. Topeka, 20 Wall. (87 U. S.) 655; Lakeside L. Co. v. Jacobs, 134 Wis. 188, 114 N. W. 446.
Without in any way calling in question the motives of those who are concerned with the transaction, it is clearly beyond their power to give away the property of the village. The deed was void, the Suring Manufacturing Company took no title, and the village is in no way estopped to assert the invalidity of the conveyance. It furthermore appears that the execution of the deed was entirely unauthorized except at a joint meeting of the Advancement Association and the village board. It is hardly necessary to comment upon the impropriety of a meeting of that kind authorizing the officers of a municipal corporation to give away its. property.
If in reliance upon the provisions, of the deed given by the village of Suring to Kubiak and Wilcox, set forth in the thirteenth finding, improvements have been made upon the premises, the judgment in this case should not preclude the parties entitled to the possession of such improvements from applying to the court at the foot of the judgment for leave to remove the same under such conditions as the court may determine are just and equitable. It is probable that the judgment as entered would not preclude the parties in that respect. While it is not necessary, therefore, to modify *406the judgment, this observation is made in the interest of an orderly and speedy determination of the entire controversy.
We need not discuss other questions raised in the briefs. The mandate in each case will be that the judgment of the circuit court be affirmed.
By the Court. — It is so ordered.